          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 1 of 20 Page ID #:220



                    1 CDF LABOR LAW LLP
                         John R. Giovannone, State Bar No. 239366
                    2    jgiovannone@cdflaborlaw.com
                         Erin A. Owen, State Bar No. 185371
                    3    eowen@cdflaborlaw.com
                      707 Wilshire Boulevard, Suite 5150
                    4 Los Angeles, CA 90017
                      Telephone: (213) 612-6300
                    5
                      Attorneys for Defendants
                    6 UNIVERSITY OF SOUTHERN CALIFORNIA
                      AND BUTCH PAREDES
                    7
                    8                    UNITED STATES DISTRICT COURT
                    9                  CENTRAL DISTRICT OF CALIFORNIA
              10
              11 CYMIA LYNETTE SCOTLYNN                    ) Case No. 2:20-cv-11790-JAK (KESx)
                 ALEXANDER,                                )
              12                                           ) STIPULATED PROTECTIVE
                         Plaintiff,                        ) ORDER
              13     vs.                                   )
                                                           )
              14 UNIVERSITY OF SOUTHERN                    )
                 CALIFORNIA AND BUTCH                      )
              15 PAREDES,                                  )
                                                           )
              16                 Defendants.               )
                                                           )
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                           1           STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 2 of 20 Page ID #:221



                    1 1.     PURPOSES AND LIMITATIONS
                    2        Disclosure and discovery activity in this action are likely to involve production
                    3 of confidential, proprietary, or private information for which special protection from
                    4 public disclosure and from use for any purpose other than prosecuting this litigation
                    5 may be warranted. Accordingly, the parties hereby stipulate to and petition the court
                    6 to enter the following Stipulated Protective Order. The parties acknowledge that this
                    7 Order does not confer blanket protections on all disclosures or responses to discovery
                    8 and that the protection it affords from public disclosure and use extends only to the
                    9 limited information or items that are entitled to confidential treatment under the
              10 applicable legal principles. The parties further acknowledge, as set forth in Section
              11 12.4, below, that this Stipulated Protective Order does not entitle them to file
              12 confidential information under seal; the Federal Rules of Civil Procedure and Civil
              13 Local Rules set forth the procedures that must be followed and the standards that will
              14 be applied when a party seeks permission from the court to file material under seal.
              15             1.1.   Good Cause Statement. This action is likely to involve: medical
              16 records; personnel files; confidential investigation and interview notes, analyses and
              17 reports, including but not limited to statements, contact information, personal email
              18 addresses and social media “handles”, provided by and regarding individuals who are
              19 not parties to this litigation; and confidential information for which special protection
              20 from public disclosure and from use for any purpose other than prosecution of this
              21 action is warranted.
              22             Such confidential and private information consist of information otherwise
              23 generally unavailable to the public, or which may be privileged or otherwise
              24 protected from disclosure under state or federal statutes, court rules, case decisions,
              25 or common law. Accordingly, to expedite the flow of information, to facilitate the
              26 prompt resolution of disputes over confidentiality of discovery materials, to
              27 adequately protect information the parties are entitled to keep confidential, to ensure
              28 that the parties are permitted reasonable necessary uses of such material in
                                                            2              STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 3 of 20 Page ID #:222



                    1 preparation for and in the conduct of trial, to address their handling at the end of the
                    2 litigation, and serve the ends of justice, a protective order for such information is
                    3 justified in this matter. It is the intent of the parties that information will not be
                    4 designated as ATTORNEYS EYES ONLY or CONFIDENTIAL for tactical reasons
                    5 and that nothing be so designated without a good faith belief that it has been
                    6 maintained in a confidential, non-public manner, and there is good cause why it
                    7 should not be part of the public record of this case.
                    8   2.    DEFINITIONS
                    9         2.1.   ATTORNEYS EYES ONLY Information: information (regardless of
              10 how it is generated, stored, or maintained) or tangible things that qualify for
              11 heightened protection under Federal Rule of Civil Procedure 26(c).
              12              2.2.   Challenging Party: a Party or Non-Party that challenges the designation
              13 of information or items under this Order.
              14              2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
              15 how it is generated, stored or maintained) or tangible things that qualify for
              16 protection under Federal Rule of Civil Procedure 26(c).
              17              2.4.   Counsel (without qualifier): Outside Counsel of Record and In-House
              18 Counsel (as well as their support staff).
              19              2.5.   Designating Party: a Party or Non-Party that designates information or
              20 items that it produces in disclosures or in responses to discovery as
              21 “CONFIDENTIAL” or “ATTORNEYS EYES ONLY”.
              22              2.6.   Disclosure or Discovery Material: all items or information, regardless of
              23 the medium or manner in which it is generated, stored, or maintained (including,
              24 among other things, testimony, transcripts, and tangible things), that are produced or
              25 generated in disclosures or responses to discovery in this matter.
              26              2.7.   Expert: a person with specialized knowledge or experience in a matter
              27 pertinent to the litigation who has been retained by a Party or its counsel to serve as
              28 an expert witness or as a consultant in this action.
                                                             3                     STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 4 of 20 Page ID #:223



                    1        2.8.   In-House Counsel: attorneys who are employees of a party to this
                    2 action. In-House Counsel does not include Outside Counsel of Record or any other
                    3 outside counsel.
                    4        2.9.   Non-Party: any natural person, partnership, corporation, association, or
                    5 other legal entity not named as a Party to this action.
                    6        2.10. Outside Counsel of Record: attorneys who are not employees of a party
                    7 to this action but are retained to represent or advise a party to this action and have
                    8 appeared in this action on behalf of that party or are affiliated with a law firm which
                    9 has appeared on behalf of that party.
              10             2.11. Party: any party to this action, including all of its officers, directors,
              11 employees, consultants, retained experts, and Outside Counsel of Record (and their
              12 support staffs).
              13             2.12. Producing Party: a Party or Non-Party that produces Disclosure or
              14 Discovery Material in this action.
              15             2.13. Professional Vendors: persons or entities that provide litigation support
              16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
              17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
              18 and their employees and subcontractors.
              19             2.14. Protected Material: any Disclosure or Discovery Material that is
              20 designated as “ATTORNEYS’ EYES ONLY” and/or “CONFIDENTIAL.”
              21             2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
              22 from a Producing Party.
              23 3.          SCOPE
              24             This Order will be entered pursuant to FRCP 26(c) and FRE 502. The
              25 protections conferred by this Stipulation and Order cover not only Protected Material
              26 (as defined above), but also (1) any information copied or extracted from Protected
              27 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
              28 and (3) any testimony, conversations, or presentations by Parties or their Counsel
                                                           4              STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 5 of 20 Page ID #:224



                    1 that might reveal Protected Material. However, the protections conferred by this
                    2 Stipulation and Order do not cover the following information: (a) any information
                    3 that is in the public domain at the time of disclosure to a Receiving Party or becomes
                    4 part of the public domain after its disclosure to a Receiving Party as a result of
                    5 publication not involving a violation of this Order, including becoming part of the
                    6 public record through trial or otherwise; and (b) any information known to the
                    7 Receiving Party prior to the disclosure or obtained by the Receiving Party after the
                    8 disclosure from a source who obtained the information lawfully and under no
                    9 obligation of confidentiality to the Designating Party. Any use of Protected Material
              10 at trial shall be governed by a separate agreement or order.
              11 4.          DURATION
              12             Even after final disposition of this litigation, the confidentiality obligations
              13 imposed by this Order shall remain in effect until a Designating Party agrees
              14 otherwise in writing or a court order otherwise directs. Final disposition shall be
              15 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
              16 or without prejudice; and (2) final judgment herein after the completion and
              17 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
              18 including the time limits for filing any motions or applications for extension of time
              19 pursuant to applicable law.
              20 5.          DESIGNATING PROTECTED MATERIAL
              21             5.1.   Exercise of Restraint and Care in Designating Material for Protection.
              22 Each Party or Non-Party that designates information or items for protection under
              23 this Order must take care to limit any such designation to specific material that
              24 qualifies under the appropriate standards. The Designating Party must designate for
              25 protection only those parts of material, documents, items, or oral or written
              26 communications that qualify – so that other portions of the material, documents,
              27 items, or communications for which protection is not warranted are not swept
              28 unjustifiably within the ambit of this Order.
                                                            5                     STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 6 of 20 Page ID #:225



                    1        Mass, indiscriminate, or routinized designations are prohibited. Designations
                    2 that are shown to be clearly unjustified or that have been made for an improper
                    3 purpose (e.g., to unnecessarily encumber or retard the case development process or to
                    4 impose unnecessary expenses and burdens on other parties) expose the Designating
                    5 Party to sanctions.
                    6        If it comes to a Designating Party’s attention that information or items that it
                    7 designated for protection do not qualify for protection, that Designating Party must
                    8 promptly notify all other Parties that it is withdrawing the mistaken designation.
                    9        5.2.   Manner and Timing of Designations. Except as otherwise provided in
              10 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
              11 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
              12 under this Order must be clearly so designated before the material is disclosed or
              13 produced.
              14             Designation in conformity with this Order requires:
              15                a) for information in documentary form (e.g., paper or electronic
              16 documents, but excluding transcripts of depositions or other pretrial or trial
              17 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
              18 “ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only
              19 a portion or portions of the material on a page qualifies for protection, the Producing
              20 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
              21 markings in the margins) when feasible to do so. A Party or Non-Party that makes
              22 original documents or materials available for inspection need not designate them for
              23 protection until after the receiving Party has indicated which material it would like
              24 copied and produced. During the inspection and before the designation, all of the
              25 material made available for inspection shall be deemed “CONFIDENTIAL” or
              26 “ATTORNEYS’ EYES ONLY.” After the receiving Party has identified the
              27 documents it wants copied and produced, the Producing Party must determine which
              28 documents, or portions thereof, qualify for protection under this Order. Then, before
                                                            6             STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 7 of 20 Page ID #:226



                    1 producing the specified documents, the Producing Party must affix the
                    2 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” legend to each page that
                    3 contains Protected Material. If only a portion or portions of the material on a page
                    4 qualifies for protection, the Producing Party also must clearly identify the protected
                    5 portion(s) (e.g., by making appropriate markings in the margins).
                    6           b) for testimony given in deposition or in other pretrial or trial proceedings,
                    7 that the Designating Party identify on the record, before the close of the deposition,
                    8 hearing, or other proceeding, all protected testimony.
                    9           c) for information produced in some form other than documentary and for
              10 any other tangible items, that the Producing Party affix in a prominent place on the
              11 exterior of the container or containers in which the information or item is stored the
              12 legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or
              13 portions of the information or item warrant protection, the Producing Party, to the
              14 extent practicable, shall identify the protected portion(s).
              15             5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
              16 failure to designate qualified information or items does not, standing alone, waive the
              17 Designating Party’s right to secure protection under this Order for such material.
              18 Upon timely correction of a designation, the Receiving Party must make reasonable
              19 efforts to assure that the material is treated in accordance with the provisions of this
              20 Order.
              21 6.          CHALLENGING CONFIDENTIALITY AND ATORNEYS’ EYES
              22             ONLY DESIGNATIONS
              23             6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
              24 “CONFIDENTIAL” OR “ATTORNEYS’ EYES ONLY” designation at any time.
              25 Unless a prompt challenge to a Designating Party’s designation is necessary to avoid
              26 foreseeable, substantial unfairness, unnecessary economic burdens, or a significant
              27 disruption or delay of the litigation, a Party does not waive its right to challenge a
              28 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” designation by electing not
                                                7         STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 8 of 20 Page ID #:227



                    1 to mount a challenge promptly after the original designation is disclosed.
                    2        6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
                    3 resolution process by providing written notice of each designation it is challenging
                    4 and describing the basis for each challenge. To avoid ambiguity as to whether a
                    5 challenge has been made, the written notice must recite that the designation
                    6 challenge is being made in accordance with this specific paragraph of the Protective
                    7 Order. The parties shall attempt to resolve each challenge in good faith and must
                    8 begin the process by conferring directly (in voice to voice dialogue; other forms of
                    9 communication are not sufficient) within 14 days of the date of service of the
              10 Challenging Party’s notice. In conferring, the Challenging Party must explain the
              11 basis for its belief that the “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
              12 designation was not proper and must give the Designating Party an opportunity to
              13 review the designated material, to reconsider the circumstances, and, if no change in
              14 designation is offered, to explain the basis for the chosen designation. A Challenging
              15 Party may proceed to the next stage of the challenge process only if it has engaged in
              16 this meet and confer process first or establishes that the Designating Party is
              17 unwilling to participate in the meet and confer process in a timely manner.
              18             6.3.   Judicial Intervention.
              19             If the Parties cannot resolve a challenge without court intervention, the
              20 Designating Party shall file and serve a motion to retain confidentiality within 21
              21 days of the initial notice of challenge or within 14 days of the parties agreeing that
              22 the meet and confer process will not resolve their dispute, whichever is earlier. Each
              23 such motion must be accompanied by a competent declaration affirming that the
              24 movant has complied with the meet and confer requirements imposed in the
              25 preceding paragraph. Failure by the Designating Party to make such a motion
              26 including the required declaration within 21 days (or 14 days, if applicable) shall
              27 automatically waive the confidentiality designation for each challenged designation.
              28 Unless the Designating Party has waived the confidentiality designation by failing to
                                                          8              STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
          Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 9 of 20 Page ID #:228



                    1 file a motion to retain confidentiality as described above, all parties shall continue to
                    2 afford the material in question the level of protection to which it is entitled under the
                    3 Producing Party’s designation until the court rules on the challenge. In addition, the
                    4 Challenging Party may file a motion challenging a confidentiality designation at any
                    5 time if there is good cause for doing so, including a challenge to the designation of a
                    6 deposition transcript or any portions thereof. Any motion brought pursuant to this
                    7 provision must be accompanied by a competent declaration affirming that the movant
                    8 has complied with the meet and confer requirements imposed by the preceding
                    9 paragraph.
              10             The burden of persuasion in any such challenge proceeding shall be on the
              11 Designating Party. Frivolous challenges, and those made for an improper purpose
              12 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
              13 expose the Challenging Party to sanctions. Unless the Designating Party has waived
              14 the confidentiality designation by failing to file a motion to retain confidentiality as
              15 described above, all parties shall continue to afford the material in question the level
              16 of protection to which it is entitled under the Producing Party’s designation until the
              17 court rules on the challenge.
              18 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
              19             7.1.   Basic Principals. A Receiving Party may use Protected Material that is
              20 disclosed or produced by another Party or by a Non-Party in connection with this
              21 case only for prosecuting, defending, or attempting to settle this litigation. Such
              22 Protected Material may be disclosed only to the categories of persons and under the
              23 conditions described in this Order. When the litigation has been terminated, a
              24 Receiving Party must comply with the provisions of section 13 below (FINAL
              25 DISPOSITION).
              26             Protected Material must be stored and maintained by a Receiving Party at a
              27 location and in a secure manner that ensures that access is limited to the persons
              28 authorized under this Order.
                                                                  9               STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 10 of 20 Page ID #:229



                    1        7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                    2 otherwise ordered by the court or permitted in writing by the Designating Party, a
                    3 Receiving Party may disclose any information or item designated
                    4 “CONFIDENTIAL” only to:
                    5           a) the Receiving Party’s Outside Counsel of Record in this action, as well
                    6 as employees of said Outside Counsel of Record to whom it is reasonably necessary
                    7 to disclose the information for this litigation and who have signed the
                    8 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
                    9           b) the officers, directors, and employees (including House Counsel) of the
              10 Receiving Party to whom disclosure is reasonably necessary for this litigation and
              11 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              12                c) Experts (as defined in this Order) of the Receiving Party to whom
              13 disclosure is reasonably necessary for this litigation and who have signed the
              14 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              15                d) the court and its personnel;
              16                e) court reporters and their staff, professional jury or trial consultants,
              17 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
              18 for this litigation and who have signed the “Acknowledgment and Agreement to Be
              19 Bound” (Exhibit A);
              20                f) during their depositions, witnesses in the action to whom disclosure is
              21 reasonably necessary and who have signed the “Acknowledgment and Agreement to
              22 Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
              23 by the court. Pages of transcribed deposition testimony or exhibits to depositions that
              24 reveal CONFIDENTIAL Material must be separately bound by the court reporter and
              25 identified as CONFIDENTIAL and may not be disclosed to anyone except as
              26 permitted under this Stipulated Protective Order.
              27                g) the author or recipient of a document containing the information or a
              28 custodian or other person who otherwise possessed or knew the information.
                                                         10             STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 11 of 20 Page ID #:230



                    1        7.3.   Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
                    2 Unless otherwise ordered by the court or permitted in writing by the Designating
                    3 Party, information or items designated “ATTORNEYS’ EYES ONLY” shall be
                    4 viewed and disclosed only to counsel for a Receiving Party and shall not be disclosed
                    5 to the Receiving Party. Plaintiff Cymia Alexander and Butch Parades are prohibited
                    6 from being provided any copies of, including electronic copies, or information
                    7 regarding materials designated ATTORNEYS’ EYES ONLY. Although counsel for
                    8 a Receiving Party may discuss, describe and otherwise verbally share the contents, or
                    9 any portion thereof, of ATTORNEYS’ EYES ONLY information with a Receiving
              10 Party, the Receiving Party shall not directly view the information, receive a copy of
              11 the information, photograph or otherwise copy or memorialize the information, take
              12 notes regarding the information or in any manner retain any portion of the
              13 information designated ATTORNEYS’ EYES ONLY and the Receiving Party shall
              14 not disclose, publish, repeat, share, disseminate or use the information designated
              15 ATTORNEYS’ EYES ONLY in any way whatsoever. Counsel for a Receiving
              16 Party may disclose ATTORNEYS’ EYES ONLY INFORMATION only to:
              17                a) the Receiving Party’s Outside Counsel of Record in this action, as well
              18 as employees of said Outside Counsel of Record to whom it is reasonably necessary
              19 to disclose the information for this litigation;
              20                b) the Receiving Party’s In-House Counsel and staff;
              21                c) Experts (as defined in this Order) of the Receiving Party to whom
              22 disclosure is reasonably necessary for this litigation and who have signed the
              23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              24                d) the author or recipient of a document containing the information or a
              25 custodian or other person who otherwise possessed or knew the information.
              26                e) the court, and its personnel;
              27                f) court reporters and their staff, professional jury or trial consultants,
              28 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
                                                         11            STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 12 of 20 Page ID #:231



                    1 for this litigation and who have signed the “Acknowledgment and Agreement to Be
                    2 Bound” (Exhibit A); Pages of transcribed deposition testimony or exhibits to
                    3 depositions that reveal ATTORNEYS’ EYES ONLY Material must be separately
                    4 bound by the court reporter and identified as ATTORNEYS’ EYES ONLY and may
                    5 not be disclosed to anyone except as permitted under this Stipulated Protective
                    6 Order.
                    7 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
                    8        PRODUCED IN OTHER LITIGATION
                    9        If a Party is served with a subpoena or a court order issued in other litigation
              10 that compels disclosure of any information or items designated in this action as
              11 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
              12                a) promptly notify in writing the Designating Party. Such notification shall
              13 include a copy of the subpoena or court order;
              14                b) promptly notify in writing the party who caused the subpoena or order
              15 to issue in the other litigation that some or all of the material covered by the
              16 subpoena or order is subject to this Protective Order. Such notification shall include a
              17 copy of this Stipulated Protective Order; and
              18                c) cooperate with respect to all reasonable procedures sought to be pursued
              19 by the Designating Party whose Protected Material may be affected.
              20             If the Designating Party timely seeks a protective order, the Party served with
              21 the subpoena or court order shall not produce any information designated in this
              22 action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
              23 determination by the court from which the subpoena or order issued, unless the Party
              24 has obtained the Designating Party’s permission. The Designating Party shall bear
              25 the burden and expense of seeking protection in that court of its confidential material
              26 – and nothing in these provisions should be construed as authorizing or encouraging
              27 a Receiving Party in this action to disobey a lawful directive from another court.
              28
                                                                 12              STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 13 of 20 Page ID #:232



                    1 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                    2        PRODUCED IN THIS LITIGATION
                    3           a) The terms of this Order are applicable to information produced by a
                    4 Non-Party in this action and designated as “CONFIDENTIAL” or “ATTORNEYS’
                    5 EYES ONLY.” Such information produced by Non-Parties in connection with this
                    6 litigation is protected by the remedies and relief provided by this Order. Nothing in
                    7 these provisions should be construed as prohibiting a Non-Party from seeking
                    8 additional protections.
                    9           b) In the event that a Party is required, by a valid discovery request, to
              10 produce a Non-Party’s confidential information in its possession, and the Party is
              11 subject to an agreement with the Non-Party not to produce the Non-Party’s
              12 confidential information, then the Party shall:
              13                  (1) promptly notify in writing the Requesting Party and the Non-Party
              14                     that some or all of the information requested is subject to a
              15                     confidentiality agreement with a Non-Party;
              16                  (2) promptly provide the Non-Party with a copy of the Stipulated
              17                     Protective Order in this litigation, the relevant discovery request(s),
              18                     and a reasonably specific description of the information requested; and
              19                  (3) make the information requested available for inspection by the Non-
              20                     Party.
              21                c) If the Non-Party fails to object or seek a protective order from this court
              22 within 14 days of receiving the notice and accompanying information, the Receiving
              23 Party may produce the Non-Party’s confidential information responsive to the
              24 discovery request. If the Non-Party timely seeks a protective order, the Receiving
              25 Party shall not produce any information in its possession or control that is subject to
              26 the confidentiality agreement with the Non-Party before a determination by the court.
              27 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
              28 of seeking protection in this court of its Protected Material.
                                                             13             STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 14 of 20 Page ID #:233



                    1 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                    2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                    3 Protected Material to any person or in any circumstance not authorized under this
                    4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                    5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                    6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                    7 persons to whom unauthorized disclosures were made of all the terms of this Order,
                    8 and (d) request such person or persons to execute the “Acknowledgment and
                    9 Agreement to Be Bound” that is attached hereto as Exhibit A.
              10 11.            CLAWBACK AGREEMENT
              11                Pursuant to FRE 502(d) and (e), the Parties agree to and the Court orders
              12 protection of privileged and otherwise protected documents and electronically stored
              13 information (collectively referred to hereafter as “Documents”) against claims of
              14 waiver (including as against third parties and in other federal and state proceedings)
              15 as follows:
              16                   a) The disclosure or production of Documents by a Producing Party
              17        subject to a legally recognized claim of privilege, including without limitation, the
              18        attorney-client privilege and the work-product doctrine, to a Receiving Party, shall
              19        in no way constitute the voluntary disclosure of such Document.
              20                   b) The inadvertent disclosure or production of any Document in this action
              21        shall not result in the waiver of any privilege, evidentiary protection or other
              22        protection associated with such Document as to the Receiving Party or any third
              23        parties, and shall not result in any waiver, including subject matter waiver, of any
              24        kind.
              25                   c) If, during the course of this litigation, a Party determines that any
              26        Document produced by itself or another Party is or may reasonably be subject to a
              27        legally recognizable privilege or evidentiary protection (“Protected Document”):
              28                      i.     the Party making the claim of privilege and/or protection may
                                                                   14              STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 15 of 20 Page ID #:234



                    1               notify any Receiving Party of the Party’s claim, the applicable bates or
                    2               hash number(s) of the Document(s) subject to the claim, and the basis
                    3               for the claim.
                    4               ii.    after being notified, the Receiving Party must promptly
                    5               acknowledge receipt of the claim, must either promptly return,
                    6               sequester, or destroy the specified Document and any copies it has; must
                    7               not use or disclose the Document or any information contained therein
                    8               until the claim is resolved; must take reasonable steps to both retrieve
                    9               the Documents information if the Receiving Party further disclosed it or
              10                    its contents to other persons before being notified; and must notify such
              11                    additional recipients that the Document and any information contained
              12                    therein is subject to an unresolved claim of privilege or protection and
              13                    must not be further used or disclosed.
              14                    iii:   Any Party may promptly present the Document to which a claim
              15                    of privilege or protection has been made pursuant to this subsection
              16                    11(c). to the court under seal for a determination of the claim or until
              17                    the claim is resolved.
              18                    iv.    The Producing Party must also preserve the Document until the
              19                    claim is resolved.
              20                 d) The Receiving Party shall: (A) refrain from reading the Protected
              21        Document any more closely than is necessary to ascertain that it is privileged or
              22        otherwise protected from disclosure; (B) immediately notify the Producing Party in
              23        writing that it has discovered Documents believed to be privileged or protected;
              24                 e) Upon a determination by the Court that the Protected Documents are
              25        protected by the applicable privilege or evidentiary protection, and if the Protected
              26        Documents have been sequestered rather than returned or destroyed by the
              27        Receiving Party, the Protected Documents shall be returned or destroyed within 10
              28        (ten) days of the Court’s order. The Court may also order the identification by the
                                                                15             STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 16 of 20 Page ID #:235



                    1   Receiving Party of Protected Documents by search terms or other means.
                    2           f) By operation of the Parties’ agreement and Court Order, the Parties are
                    3   specifically afforded the protections of FRE 502(d) and (e).
                    4 12.    MISCELLANEOUS
                    5           12.1.      Right to Further Relief. Nothing in this Order abridges the right
                    6 of any person to seek its modification by the court in the future.
                    7           12.2.      Right to Assert Other Objections. By stipulating to the entry of
                    8 this Protective Order no Party waives any right it otherwise would have to object to
                    9 disclosing or producing any information or item on any ground not addressed in this
              10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
              11 ground to use in evidence of any of the material covered by this Protective Order.
              12                12.3.      Use of Attorneys’ Eyes Only Documents at Deposition. The
              13 Parties agree that Attorneys Eyes Only documents shall not be used by the
              14 designating party to examine an opposing party unless:
              15                        a. the information contained in the Attorneys’ Eyes Only designated
              16                           document is available from a non-designated document that is
              17                           produced to the non-designating party or was produced by the
              18                           non-designating party; or
              19                        b. the examining party withdraws the Attorneys’ Eyes Only
              20                           designation three or more days before the deposition date.
              21                12.4.      Filing Protected Material. Without written permission from the
              22 Designating Party or a court order secured after appropriate notice to all interested
              23 persons, a Party may not file in the public record in this action any Protected
              24 Material. A Party that seeks to file under seal any Protected Material must comply
              25 with Local Rules. Protected Material may only be filed under seal pursuant to a court
              26 order authorizing the sealing of the specific Protected Material at issue. Pursuant to
              27 Local Rules, a sealing order will issue only upon a request establishing that the
              28 Protected Material at issue is privileged, protectable as a trade secret, or otherwise
                                                             16              STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 17 of 20 Page ID #:236



                    1 entitled to protection under the law. If a Receiving Party’s request to file Protected
                    2 Material under seal pursuant to Local Rules is denied by the court, then the
                    3 Receiving Party may file the information in the public record unless otherwise
                    4 instructed by the court.
                    5           12.5.     Information Security Protections. Any person in possession of
                    6 another Party’s Protected Material shall maintain an information security program
                    7 that includes reasonable administrative, technical, and physical safeguards designed
                    8 to protect the security and confidentiality of such Protected Material, protect against
                    9 any reasonably anticipated threats or hazards to the security of such Protected
              10 Material, and protect against unauthorized access to or use of such Protected
              11 Material. To the extent a person or Party does not have an information security
              12 program, they may comply with this provision by having the Protected Material
              13 managed by and/or stored with eDiscovery vendors or claims administrators that
              14 maintain such an information security program.
              15             If the Receiving Party discovers a breach of security, including any actual or
              16 suspected unauthorized access, relating to another Party’s Protected Material, the
              17 Receiving Party shall: (1) promptly provide written notice to Designating Party of
              18 such breach; (2) investigate and take reasonable efforts to remediate the effects of the
              19 breach, and provide Designating Party with assurances reasonably satisfactory to
              20 Designating Party that such breach shall not recur; and (3) provide sufficient
              21 information about the breach that the Designating Party can reasonably ascertain the
              22 size and scope of the breach. If required by any judicial or governmental request,
              23 requirement or order to disclose such information, the Receiving Party shall take all
              24 reasonable steps to give the Designating Party sufficient prior notice in order to
              25 contest such request, requirement or order through legal means. The Receiving Party
              26 agrees to cooperate with the Designating Party or law enforcement in investigating
              27 any such security incident. In any event, the Receiving Party shall promptly take all
              28 necessary and appropriate corrective actions to terminate the unauthorized access.
                                                           17             STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 18 of 20 Page ID #:237



                    1 13.    FINAL DISPOSITION
                    2        Within 60 days after the final disposition of this action, as defined in
                    3 paragraph 4, each Receiving Party must return all Protected Material to the
                    4 Producing Party or destroy such material. As used in this subdivision, “all Protected
                    5 Material” includes all copies, abstracts, compilations, summaries, and any other
                    6 format reproducing or capturing any of the Protected Material. Whether the Protected
                    7 Material is returned or destroyed, the Receiving Party must submit a written
                    8 certification to the Producing Party (and, if not the same person or entity, to the
                    9 Designating Party) by the 60 day deadline that (1) identifies (by category, where
              10 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
              11 that the Receiving Party has not retained any copies, abstracts, compilations,
              12 summaries or any other format reproducing or capturing any of the Protected
              13 Material. Notwithstanding the above:
              14                 a) Counsel are entitled to retain an archival copy of all pleadings, motion
              15 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
              16 deposition and trial exhibits, expert reports, attorney work product, and consultant
              17 and expert work product, even if such materials contain Protected Material. Any such
              18 archival copies that contain or constitute Protected Material remain subject to this
              19 Protective Order as set forth in Section 4 (DURATION).
              20
              21 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
              22
                        DATED: _August 23, 2021
              23                                                  ______________________
              24                                                  Attorneys for Plaintiff
                                                                  Cymia Alexander
              25
              26
              27
              28
                                                                 18               STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 19 of 20 Page ID #:238



                    1
                               August 24, 2021
                    2 DATED: ________________________ _________________________________
                                                      Attorneys for Defendants
                    3
                                                      University of Southern California and
                    4                                 Butch Paredes
                    5
                    6 PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    7
                                August 25, 2021
                      DATED: ________________________ ________________________________
                    8                                 United States District/Magistrate Judge
                    9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                          19           STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
         Case 2:20-cv-11790-JAK-KES Document 25 Filed 08/25/21 Page 20 of 20 Page ID #:239



                    1                                        EXHIBIT A
                    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3        I, _________________________ [print or type full name], of
                    4 _________________ [print or type full address], declare under penalty of perjury
                    5 that I have read in its entirety and understand the Stipulated Protective Order that
                    6 was issued by the United States District Court for the Central District of California
                    7 on __________________, 2021 in the case of Cymia Lynette Scotlynn Alexander v.
                    8 University of Southern California, Butch Paredes, et al. I agree to comply with and
                    9 to be bound by all the terms of this Stipulated Protective Order and I understand and
              10 acknowledge that failure to so comply could expose me to sanctions and punishment
              11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
              12 any information or item that is subject to this Stipulated Protective Order to any
              13 person or entity except in strict compliance with the provisions of this Order.
              14             I further agree to submit to the jurisdiction of the United States District Court
              15 for the Central District of California for the purpose of enforcing the terms of this
              16 Stipulated Protective Order, even if such enforcement proceedings occur after
              17 termination of this action.
              18             I hereby appoint __________________________ [print or type full name] of
              19 ____________________________________ [print or type full address and telephone
              20 number] as my California agent for service of process in connection with this action
              21 or any proceedings related to enforcement of this Stipulated Protective Order.
              22
              23 Date: ______________________________________
              24 City and State where sworn and signed: _________________________________
              25
              26 Printed name: _________________________
              27
              28 Signature: ___________________________
                                                     20                          STIPULATED PROTECTIVE ORDER
CDF LABOR LAW LLP
